                                    IN THE UNITED STATES DISTRICT COURT
                               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                            CHARLOTTE DIVISION
                                    CIVIL ACTION NO. 3:20-CV-00166-RJC-DSC


                BRANDY LEGREE,                                 )
                                                               )
                                  Plaintiff,                   )
                                                               )
                v.                                             )                    ORDER
                                                               )
                PIEDMONT AIRLINES INC. et. al.,                )
                                                               )
                                Defendants.                    )



                       THIS MATTER is before the Court on the “Motion for Admission Pro Hac Vice and

               Affidavit [for Patricia G. Griffith]” (document #12) filed June 8, 2020. For the reasons set forth

               therein, the Motion will be granted.


                       The Clerk is directed to send copies of this Order to counsel for the parties, the pro se

               Defendant, and to the Honorable Robert J. Conrad, Jr.


                       SO ORDERED.


Signed: June 8, 2020




                       Case 3:20-cv-00166-RJC-DSC Document 13 Filed 06/08/20 Page 1 of 1
